 

CareView Communications, Inc. 8-K [crvw-8k_071018.htm]

 

Exhibit 10.46

 

HEALTHCOR PARTNERS FUND, L.P.

 

ALLONGE NO. 2 TO SENIOR SECURED CONVERTIBLE NOTE

(issued January 31, 2012)

 

July 10, 2018

 



This Allonge No. 2 to Senior Secured Convertible Note (this “Allonge”) shall be
affixed to that certain Senior Secured Convertible Note dated January 31, 2012
(as amended by Allonge No. 1 to Senior Secured Convertible Note dated June 26,
2015, the “Note”), issued in the original principal amount of $2,329,000, made
by CareView Communications, Inc., a Nevada corporation (the “Company”) and
payable to the order of HealthCor Partners Fund, L.P. (the “Holder”), and shall
become a permanent part thereof and shall amend the Note as provided herein.

 

1.       

Amendment to Maturity Date. The second sentence of Section 1 of the Note is
hereby deleted and replaced with the following:

 

The “Maturity Date” shall be the earlier to occur of (a) January 30, 2022 or (b)
120 calendar days following a written demand for payment by the Holder to the
Company; provided, that such written demand may not be given prior to the twelve
month anniversary of the date on which the obligations of the Company under the
PDL Credit Agreement are repaid in full.

 

2.       

Amendment to Interest Rate. Section 2(b) of the Note is hereby amended to add
the following sentence at the end thereof:

 

“Notwithstanding the foregoing, no Interest shall accrue on this Note from and
after the payment of Interest on June 30, 2018.”

 

3.       

Amendment to Payment Priorities. Section 2(f) of the Note is hereby amended and
restated in its entirety as follows:

 

“(f) This Note is one of a series of notes issued by the Company pursuant to the
Purchase Agreement. Such Notes are referred to herein as the “Notes,” and the
holders thereof (including the Holder) are referred to herein as the
“Investors.” The Notes initially issued in calendar years 2011 and 2012
(including this Note, the “First Tranche Notes”) are senior in right of payment
to the Notes initially issued after calendar year 2012, as more fully set forth
in the Purchase Agreement. The right of an Investor to receive payments of
Principal and Interest under this Note shall be pari passu with the rights of
the other Investors to receive payments of Principal and Interest under their
respective First Tranche Notes, and the Company covenants that any payments made
by it with respect to the First Tranche Notes shall be made pro rata among
the Investors determined based on the ratio of the outstanding balance of
Principal and Interest under each First Tranche Note divided by the aggregate
outstanding balance of Principal and Interest under all First Tranche Notes.  By
the Holder’s acceptance of this Note, the Holder agrees to the foregoing
sentence.”

 

3.       

Amendment to Conversion Right. The first sentence of Section 3(a) of the Note is
hereby amended and restated as follows:

 

“At any time on or after the Issuance Date, and through and including June 30,
2018, the Holder shall be entitled to convert any portion of the outstanding and
unpaid Conversion Amount (as defined below) into fully paid and nonassessable
shares of Common Stock in accordance with Section 3(c), at the Conversion Rate
(as defined below); provided, that for the avoidance of doubt and
notwithstanding any provision in this Note to the contrary, the conversion right
set forth in this Section 3 shall terminate as of June 30, 2018.”

 

4.       

No Further Amendments; Authorization to Affix to Note. Except as specifically
amended hereby, the Note shall remain in full force and effect. The Company
hereby authorizes the Holder to affix this Allonge to the Note and it shall for
all purposes henceforth be part of the Note.

 

[signature page follows]

1 

 

 

Exhibit 10.46

 

IN WITNESS WHEREOF, the Company has caused this Allonge to be executed by its
officer thereunto duly authorized, as of the date first above written.

 

  COMPANY:       CAREVIEW COMMUNICATIONS, INC.,   a Nevada corporation          
By: /s/ Steven Johnson     Name: Steven Johnson   Title: Chief Executive Officer

 



AGREED AND ACCEPTED:       HOLDER:       HEALTHCOR PARTNERS FUND, L.P.   By:
HealthCor Partners Management, L.P., as Manager   By: HealthCor Partners
Management, G.P., LLC, as General Partner           By: /s/ Jeffrey Lightcap    
Name: Jeffrey Lightcap   Title: Senior Managing Director  





 

[Signature Page to Allonge No. 2 to CareView Communications Inc. Secured
Convertible Note
Issued January 31, 2012 (HCP Fund)]

 





 

